Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group II, claims 1-13, in the reply filed on June 20th, 2021 is acknowledged. Non-elected invention of Group I, claims 14-16 and 18-19 have been withdrawn from consideration.  Claim 17 has been cancelled. Claims 1-16 and 18-19 are pending.
Action on merits of Group I, claims 1-13 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 20, 2020 has been considered by the examiner.
Drawings
The drawings filed on 06/02/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 4-8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (CN 107546247, hereinafter as Hu ‘247) in view of Kim (US 2016/0133682, hereinafter as Kim ‘682).
Regarding Claim 1, Hu ‘247 teaches a method for manufacturing an active-matrix organic light emitting diode (AMOLED) display, comprising: 
forming a buffer layer (Fig. 7; (14); [0044]), an active layer (15), a first gate insulating layer (16), a first gate electrode (17), a second gate insulating layer (18), a second gate electrode (19), and an insulating interlayer (20) on the base substrate; 
patterning the insulating interlayer using a mask to make the insulating interlayer form two first vias, in which positions of the two first vias (202/203; [0066]-[0076]) correspond to a source electrode and a drain electrode, respectively; and sequentially forming the source/drain electrode, a flat layer (23; [0081]), an anode (24; [0081]), a pixel defining layer (25; [0082]), and 
Thus, Hu ‘247 is shown to teach all the features of the claim with the exception of explicitly the features: “forming a shielding layer on a substrate, in which the shielding layer is a metal film layer; sequentially forming a buffer layer”.
However, Kim ‘682 teaches forming a shielding layer (Fig. 7A, (LS); [0052]) on a substrate (SUB), in which the shielding layer is a metal film layer (or the opaque light shielding material); sequentially forming a buffer layer (BF).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hu ‘247 by forming a shielding layer on a substrate, in which the shielding layer is a metal film layer; sequentially forming a buffer layer for the purpose of protecting oxide semiconductor elements of the TFTs from external light (see para. [0052]) as suggested by Kim ‘682.

Regarding Claim 8, Hu ‘247 teaches a method for manufacturing an active-matrix organic light emitting diode (AMOLED) display, comprising: 
forming a buffer layer (Fig. 7; (14); [0044]), an active layer (15), a first gate insulating layer (16), a first gate electrode (17), a second gate insulating layer (18), a second gate electrode (19), and an insulating interlayer (20) on the base substrate; 
patterning the insulating interlayer using a mask to make the insulating interlayer form two first vias, in which positions of the two first vias (202/203; [0066]-[0076]) correspond to a source electrode and a drain electrode, respectively; and 

Thus, Hu ‘247 is shown to teach all the features of the claim with the exception of explicitly the features: “forming a shielding layer on a substrate, sequentially forming a buffer layer”.
However, Kim ‘682 teaches forming a shielding layer (Fig. 7A, (LS); [0052]) on a substrate (SUB); sequentially forming a buffer layer (BF).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hu ‘247 by forming a shielding layer on a substrate, sequentially forming a buffer layer for the purpose of protecting oxide semiconductor elements of the TFTs from external light (see para. [0052]) as suggested by Kim ‘682.

Regarding Claims 4 and 12, Hu ‘247 teaches the two first vias (202/203) are used to connect the source electrode to the active layer and connect the drain electrode and the active layer, respectively (see Fig. 7; [0085]).  

Regarding Claims 5 and 13, Hu ‘247 teaches the second via is used to connect the anode (24) and the drain electrode (see Fig. 7).  

Regarding Claim 6, Hu ‘247 teaches forming a first metal layer (17) on the first gate insulating layer (16)and patterning the first metal layer to obtain the first gate electrode (see para. [0083]).  

Regarding Claim 7, Hu ‘247 teaches forming a conductive layer on the flat layer and patterning the conductive layer to obtain the anode (see para. [0081]).  

Claims 2-3, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu ‘247 and Kim ‘682 as applied to claim 1 above, and further in view of Murade (US 6850292, hereinafter as Mura ‘292).
Regarding Claims 2 and 10, Hu ‘247 and Kim ‘682 are shown to teach all the features of the claim with the exception of explicitly the features: “a material of the shielding layer is Molybdenum”
However, Mura ‘292 teaches a material of the shielding layer (11a) is Molybdenum (see col. 15, lines 30-40).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Hu ‘247 and Kim ‘682 by having material of the shielding layer is Molybdenum in order to prevent the returned/reflected light entering into the channel region of the TFT array substrate (see col. 15, lines 35-45).

Regarding Claims 3 and 11, Mura ‘292 teaches forming the shielding layer on the substrate by magnetron sputtering (see col. 21, lines 5-10).  

Regarding Claim 9, Mura ‘292 teaches the shielding layer (11a) is a metal film layer (see col. 15, lines 30-40).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Noh et al. (US 2018/0033849 A1)			
Cheon (US 2016/0278201 A1)
Noh (US 2015/0060814 A1)		
Ono et al. (US 2008/0158118 A1)
Iki. (US 2005/0161830 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829